[PUBLISH]



                        IN THE UNITED STATES COURT OF APPEALS

                              FOR THE ELEVENTH CIRCUIT           FILED
                               ________________________ U.S. COURT  OF APPEALS
                                                             ELEVENTH CIRCUIT
                                                                MAY 8, 2012
                                      No. 10-13002
                                ________________________         JOHN LEY
                                                                  CLERK

                             D.C. Docket No. 1:07-cv-00197-ODE

RAYMOND A. LANFEAR
RANDALL W. CLARK,
ANTONIO FIERROS,

lllllllllllllllllllll                                        Plaintiffs - Appellants,

TERRY CLARK,
et al.,

lllllllllllllllllllll                                                     Plaintiffs,

lllllllllll                                versus

HOME DEPOT, INC.,
ROBERT L. NARDELLI,
JOHN I. CLENDENIN,
MILLEDGE A. HART, III,
KENNETH G. LANGONE, et al.,

lllllllllllllllllllll                                       Defendants - Appellees,

LARRY M. MERCER, et al.,

lllllllllllllllllllll                                                    Defendant.
                             ________________________

                     Appeal from the United States District Court
                        for the Northern District of Georgia
                           ________________________

                                      (May 8, 2012)



Before TJOFLAT, CARNES, and ANDERSON, Circuit Judges.

CARNES, Circuit Judge:

       People build many things over the course of their lives. Throughout the

time allotted them, they build houses and homes, character and careers,

relationships and reputations. And if they’re wise like Aesop’s ant, during the

summer and autumn of their lives they store up something for the winter.1

Although the ant in the fable did well enough without its savings plan being

protected by ERISA, the plaintiffs in this case seek the protections of that statute.

They claim that the fiduciaries of their retirement plan violated ERISA in ways

that damaged their efforts to stockpile savings for their winter years.

       The plaintiffs planned for their retirement by investing in a single retirement

plan that is both an “eligible individual account plan” (“EIAP”) and an “employee



       1
       See Aesop, “The Ant and the Grasshopper,” in Aesop’s Fables Together with the Life of
Aesop 115 (Rand McNally 1897).

                                             2
stock ownership plan” (“ESOP”). Their employer, The Home Depot, Inc., offered

that retirement plan as an employee benefit. The plaintiffs claim that the

fiduciaries of the Plan, who are the defendants in this case,2 breached their

fiduciary responsibilities under the Employee Retirement Income Security Act, 29

U.S.C. § 1001 et seq. The complaint, as last amended, alleges that the defendants:

(1) continued to purchase and failed to sell Home Depot stock even though they

knew based on nonpublic information that the stock price probably was inflated;

(2) provided inaccurate information to the Plan participants in fiduciary

communications; and (3) did not disclose to the Plan participants certain Home

Depot business practices that had inflated Home Depot’s stock price. The

plaintiffs argue that those alleged breaches of the defendants’ fiduciary duties,

which ERISA imposes, diminished their retirement funds. One of Home Depot’s

advertising slogans was: “You Can Do It. We Can Help.”3 From the plaintiffs’

perspective, when it came to overseeing their retirement plans, a more accurate

slogan for the company would have been: “You Can’t Do It Because We Won’t



       2
        The defendants are The Home Depot, Inc., Home Depot’s board of directors, two
committees that oversaw the administration and investments of the Plan, and various Home
Depot directors and officers.
       3
         See Rachel Tobin Ramos, Home Depot Shifts Strategy to Push Bargain: New Ads
Focus on Value, Chain’s No-frills Style, Atlanta J. Const., Mar. 24, 2009,
http://www.agc.com/services/content/printedition/2009/03/24/homedepot0324.html.

                                              3
Help.”

                                                I.

                                               A.

       Like many other companies, Home Depot provides some of its employees

with retirement benefits.4 It does so by sponsoring the Home Depot FutureBuilder

Plan (“the Plan”), which is both an EIAP and an ESOP. Both of those types of

plans are governed by ERISA. See 29 U.S.C. § 1107(d)(3), (d)(6). Home Depot’s

Plan is a “defined contribution plan,” with accounts for each participant and with

benefits based solely on the amount contributed to the participant’s individual

account by the participant and Home Depot. See id. § 1002(34). The Plan’s assets

are invested in a trust, which is managed by a trustee who is responsible for

investing the trust’s assets according to the Plan’s terms and the participants’

directions. The Trustee is subject to the directions of Home Depot, an Investment




       4
        Because this is an appeal from a Federal Rule of Civil Procedure 12(b)(6) dismissal, we
draw the facts from the allegations in the complaint, which we accept as true and construe in the
light most favorable to the plaintiffs. See Powell v. Thomas, 643 F.3d 1300, 1302 (11th Cir.
2011).

                                                4
Committee,5 and an Administrative Committee.6 Both the Investment and

Administrative Committees, and their members, are fiduciaries of the Plan. See id.

§ 1102(a)(2).

       The Plan allows for three types of contributions to a participant’s account:

(1) voluntary, pre-tax contributions by the participant from his pay; (2) company

matching contributions equal to a certain percentage of the participant’s

contributions; and (3) direct company contributions, which are not matching funds

and which are made solely at the discretion of Home Depot’s board of directors.

A participant chooses how the amount in his individual account will be allocated

among eight different investment funds, which vary in risk and potential reward.

       The language of the Plan requires that one of the available investment funds

be a “Company Stock Fund.” The “Company Stock Fund” is “the Investment

Fund invested primarily in shares of [Home Depot] stock.” The Plan requires that

all direct company contributions be invested initially in the “Company Stock


       5
         The Investment Committee is responsible for, among other things, ensuring that the
Plan’s assets are invested for the exclusive purpose of providing benefits to the participants,
defraying reasonable expenses of administering the Plan, and employing people to advise it about
its responsibilities and duties. The committee may also provide the trustee with investment
policy guidelines and direction about investments made under the Plan’s terms.
       6
          The Administrative Committee is responsible for construing and answering questions
about the Plan, deciding eligibility issues, resolving claims for benefits, and preparing and
furnishing to participants and others all reports and information required by law. It may also
direct the trustee on matters of trust administration.

                                               5
Fund,” but voluntary contributions by Plan participants and company matching

funds may also be invested in that fund. One of the eight investment funds, the

“Home Depot, Inc. Common Stock Fund,” qualifies as the “Company Stock Fund”

under the Plan, and it is the fund at issue in this case. The Summary Plan

Description states that “[t]he objective of [the Common Stock Fund] is to allow

participants to share in ownership of [Home Depot].” The Plan description

contains disclosures about the risk of investment and includes a graph reflecting

the relative risks of the different funds, which shows that the Common Stock Fund

is the riskiest one. The Plan description also provides: “Since [the Common

Stock Fund] invests in only one stock, this fund is subject to greater risk than other

funds in the plan.”7 Although Home Depot matching and direct contributions are

initially invested in the Common Stock Fund, the participants may thereafter

transfer them to a different fund.

                                              B.

       The plaintiffs allege that Home Depot stock became an imprudent

investment when, unknown to the public, some officials and employees of the



       7
          The Plan itself requires only that the Company Stock Fund be invested primarily in
Home Depot stock, but it appears that the practice of the Plan fiduciaries was to invest the
Common Stock Fund exclusively in Home Depot stock. No issue is made of that difference in
this case.

                                              6
company engaged in misconduct that inflated the company’s stock price. Home

Depot had agreements with its vendors to allow return-to-vendor chargebacks,

which gave the company account credits for defective merchandise. Sometimes

vendors permitted Home Depot stores to destroy defective merchandise instead of

returning it.8 The stores would then make an accounting adjustment to their “cost

of goods sold” in an amount that offset the original cost of the item.

       Some Home Depot stores, however, improperly used return-to-vendor

chargebacks. They charged back to vendors not only defective merchandise but

also merchandise that had been used or damaged in the stores or that had been

stolen from them. All of these losses should have been borne by Home Depot, not

by the vendors. Worse, some stores also processed return-to-vendor chargebacks

for merchandise that was still in inventory and then sold that same merchandise to

customers. These fraudulent return-to-vendor chargebacks inflated Home Depot’s

earnings and profit margins. The plaintiffs allege that the widespread use of

return-to-vendor chargebacks to improperly improve Home Depot’s bottom line

began after a Home Depot executive issued a memorandum in April 2002

discussing “missed [return-to-vendor] dollars” and pinpointing departments with



       8
          Whether Home Depot was permitted to destroy a defective item or was required to
return it to the vendor usually depended on its value.

                                              7
the best opportunity to “boost chargebacks.”9 See Mizzaro v. Home Depot, Inc.,

544 F.3d 1230, 1243 (11th Cir. 2008). The plaintiffs allege that the defendants

were aware of the illicit return-to-vendor chargebacks as early as July 2002.

       In October 2004 Home Depot stopped improperly processing return-to-

vendor chargebacks, which immediately hurt its bottom line. The fourth quarter of

2004 was the first time in ten quarters that Home Depot did not exceed analysts’

earnings-per-share expectations, and its revenue and earnings growth fell short of

historical levels. The effect on its stock was predictable. On February 18, 2005,

the last trading day before Home Depot announced its fourth quarter 2004 results,

the company’s stock price closed at $42.02 per share; on the day the company

announced those results, the stock price fell, closing at $40.28. And it kept

falling. By the close of trading on April 28, 2005, the stock was trading at $35.09

per share.

       The inflation of Home Depot’s earnings through improper return-to-vendor

chargebacks also led some of the defendants to make a number of inaccurate

       9
          The improper use of return-to-vendor chargebacks by Home Depot stores eventually led
to a series of articles in the New York Post exposing the practice, a Sarbanes-Oxley
whistleblower complaint, an SEC inquiry, and a securities fraud class action brought by investors
in Home Depot stock. See Mizzaro v. Home Depot, Inc., 544 F.3d 1230, 1235, 1243–46 (11th
Cir. 2008). In Mizzaro, we concluded that the class complaint failed under the Private Securities
Litigation Reform Act because it did not allege sufficient facts to support a strong inference that
the named corporate officer defendants acted with the required scienter. See id. at 1236–37,
1247.

                                                 8
statements and material omissions in filings with the Securities and Exchange

Commission. From the first quarter of 2001 to the third quarter of 2004, Home

Depot filed Form 10-Qs and Form 10-Ks10 reflecting the improperly lower costs

and higher profits that resulted from the illicit return-to-vendor chargebacks.

During that same period, Home Depot also filed with the SEC Form S-8

registration statements11 for the Plan, and it sent to Plan participants stock

prospectuses, all of which incorporated by reference those faulty Form 10-Q and

Form 10-K filings.

       Then in June 2006 Home Depot announced that its top executives had

backdated their stock option grants “in at least five instances” before December

2001. Stock option holders had been allowed to change the date of stock options

to earlier dates and exercise them at the advantageous, lower market prices that

had existed on those earlier occasions, instead of exercising them at the market

price on the date the options were actually issued. Home Depot did not properly



       10
         “Publicly traded corporations must file the Form 10-Q quarterly and the Form 10-K
annually with the SEC, pursuant to the Securities Exchange Act of 1934, 15 U.S.C. § 78m, and
17 C.F.R. §§ 240.13a-1, 240.13a-13.” United States v. McVay, 447 F.3d 1348, 1349 (11th Cir.
2006).
       11
         Form S-8 is used to register “[s]ecurities of the registrant to be offered under any
employee benefit plan to its employees or employees of its subsidiaries or parents.” SEC, Form
S-8: Registration Statement Under the Securities Act of 1933, OMB No. 3235-0066, available at
http://www.sec.gov/about/forms/forms-8.pdf (last visited May 4, 2012).

                                              9
expense this compensation. The plaintiffs allege that the defendants knew about

the backdating of stock options all along because many of them were directly

involved in issuing the stock options, and some of them received backdated stock

options. A December 2006 Home Depot news release revealed that an internal

investigation had discovered routine backdating at “all levels of the company”

beginning as early as 1981. The resulting correction led to a $227 million loss in

the company’s consolidated financial statements. But see infra note 18.

                                          C.

      The putative class action in this case began as three separate class actions,

with two filed in New York and one filed in Georgia. All three claimed that the

defendants violated ERISA. See 29 U.S.C. §§ 1109, 1132(a)(2). The two New

York cases were transferred to Georgia, where the plaintiffs in those two cases

voluntarily dismissed their lawsuits and joined the one that had been filed in

Georgia all along. After the plaintiffs filed two amended complaints, the district

court dismissed their suit with prejudice for lack of standing and, alternatively,

because the plaintiffs had not exhausted their administrative remedies. The

plaintiffs appealed. We held that the plaintiffs did have standing, but we agreed

with the district court that they had not exhausted their administrative remedies.

Lanfear v. Home Depot, Inc., 536 F.3d 1217, 1221–24 (11th Cir. 2008). We

                                          10
reversed the dismissal and remanded the case to the district court to allow it to

determine whether the proceedings should be stayed to allow the plaintiffs to

pursue administrative relief. Id. at 1225. The plaintiffs then filed in the district

court a motion for a stay to allow exhaustion, which that court granted.

      After exhausting their administrative remedies, the plaintiffs filed a third

amended complaint, asserting six ERISA breach of fiduciary duty claims, two of

which are relevant to this appeal. First, the plaintiffs claimed that the defendants

breached their duty of prudence by “continu[ing] to offer and approve the Home

Depot Stock as an investment option for the Plan,” and by “permitt[ing] Company

contributions to be made in Home Depot Stock rather than in cash or in other

investments.” Second, the plaintiffs claimed that the defendants violated their

duty of loyalty by incorporating by reference into “Plan documents”—Form S-8s

and stock prospectuses—“materially misleading and inaccurate SEC filings and

reports” and “fail[ing] to disclose any information to [the Plan participants]

regarding Home Depot’s deceitful business practices and how these activities

adversely affected Company stock as a prudent investment option under the Plan.”

      The defendants filed a motion to dismiss under Federal Rule of Civil

Procedure 12(b)(6) for failure to state a claim. They contended that the prudence

claim was actually a failure to diversify claim dressed up as a prudence claim—a

                                          11
wolf in sheep’s clothing12—and noted that claims for failure to diversify are barred

by 29 U.S.C. § 1104(a)(2). Alternatively, the defendants argued that § 1104(a)(2)

creates a presumption of prudence that the allegations in the complaint could not

rebut. See Moench v. Robertson, 62 F.3d 553 (3d Cir. 1995). The defendants also

argued that there could be no breach of the duty of loyalty because the documents

on which the complaint was based were not fiduciary communications. Finally,

they argued that there was no general duty under ERISA to inform the Plan

participants of nonpublic corporate information.

      The plaintiffs responded that, under the Third Circuit’s decision in Moench,

the presumption that fiduciaries are prudent is rebuttable, and the allegations in

their complaint are sufficient to rebut that presumption. And, the plaintiffs argued,

the defendants were acting in their fiduciary capacity when they sent the

documents that incorporated by reference the inaccurate SEC filings, and they

were required to reveal to the plaintiffs “critical information” regarding the Home

Depot stock even though it was nonpublic information.

      The district court granted the defendants’ motion to dismiss all of the

claims. In doing so, the court determined that the prudence claim was “at its core

a diversification claim” barred by § 1104(a)(2). In the alternative, the court

      12
           See Aesop, “The Wolf in Sheep’s Clothing,” in Aesop’s Fables, supra note 1, at 125.

                                                12
concluded that, because the Plan required investment in Home Depot stock, the

defendants’ decision to invest in Home Depot stock was immune from judicial

review. The court also concluded that, even if the defendants had discretion not to

invest in Home Depot stock, the plaintiffs’ allegations were insufficient to rebut

the Moench presumption of prudence; they fell short by not alleging that Home

Depot was on the “brink of financial collapse,” which would have required the

defendants to deviate from the Plan. About the breach of the duty of loyalty claim,

the district court concluded that the Home Depot officers did not make the SEC

filings in their capacity as Plan fiduciaries and that incorporation of the SEC

filings into the Form S-8s and stock prospectuses did not give rise to ERISA

liability. It also concluded there was no ERISA-imposed duty to disclose

nonpublic corporate information. The district court dismissed the remaining

claims as derivative of the prudence and loyalty claims or because they were

without merit for some other reason.

      This is the plaintiffs’ appeal.

                                          II.

      “We review de novo the district court’s grant of a motion to dismiss under

12(b)(6) for failure to state a claim, accepting the allegations in the complaint as

true and construing them in the light most favorable to the plaintiff.” Ironworkers

                                          13
Local Union 68 v. AstraZeneca Pharm., LP, 634 F.3d 1352, 1359 (11th Cir. 2011)

(quotation marks omitted). “In assessing the sufficiency of the complaint’s

allegations, we are bound to apply the pleading standard articulated in Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 127 S. Ct. 1955 (2007), and Ashcroft v.

Iqbal, 556 U.S. 662, 129 S. Ct. 1937 (2009).” Id. The “allegations must be enough

to raise a right to relief above the speculative level, on the assumption that all the

allegations in the complaint are true (even if doubtful in fact).” Twombly, 550
U.S. at 555, 127 S.Ct. at 1965 (citation omitted). As a result, the plaintiff must

plead “a claim to relief that is plausible on its face.” Id. at 570, 127 S.Ct. at 1974.

And “we may affirm the district court’s judgment on any ground that appears in

the record, whether or not that ground was relied upon or even considered by the

court below.” Harris v. United Auto Ins. Grp., Inc., 579 F.3d 1227, 1232 (11th

Cir. 2009) (alteration and quotation marks omitted).

                                          III.

                                          A.

      The plaintiffs contend that the district court erred by dismissing their claim

that the defendants violated the fiduciary duty of prudence. They argue that the

district court was wrong to conclude that their prudence claim was a camouflaged

diversification claim.

                                           14
      ERISA fiduciaries operate under a “[p]rudent man standard of care,” which

requires that:

      (1) . . . [A] fiduciary shall discharge his duties with respect to a plan
      solely in the interest of the participants and beneficiaries and—

             ....

             (B) with the care, skill, prudence, and diligence under
             the circumstances then prevailing that a prudent man
             acting in a like capacity and familiar with such matters
             would use in the conduct of an enterprise of a like
             character and with like aims; [and]

             (C) by diversifying the investments of the plan so as to
             minimize the risk of large losses, unless under the
             circumstances it is clearly prudent not to do so.

29 U.S.C. § 1104(a)(1). Section 1104(a)(2) provides an exemption from the

diversification requirement of paragraph (C) for plans structured as EIAPs, such as

the Plan in this case. “In the case of an [EIAP], the diversification requirement of

paragraph (1)(C) and the prudence requirement (only to the extent that it requires

diversification) of paragraph (1)(B) is not violated by acquisition or holding of

employer securities . . . .” Id. § 1104(a)(2). The district court concluded that the

plaintiffs’ prudence claim was actually, at its core, a claim that the defendants

“should have diversified the Plan’s investments.” Based on that conclusion, the

court dismissed the claim because it fit within the § 1104(a)(2) exemption.


                                          15
      Although we agree that courts must keep an eye out for a wolf in sheep’s

clothing, we are convinced that the plaintiffs’ prudence claim is instead a sheep in

sheep’s clothing. The plaintiffs allege that the defendants “knew or should have

known that . . . Home Depot Stock was not a suitable and appropriate investment

for the Plan,” that they failed to “divest[] the Plan of Home Depot Stock,” that

they should not have “permitted Company matching contributions to be made in

Home Depot Stock,” and that they should not have “continued to offer and

approve the Home Depot Stock as an investment option for the Plan.” So the

plaintiffs’ claim, at least in part, is: (1) the defendants knew, based on nonpublic

information, about the improper use of return-to-vendor chargebacks and stock

option backdating; (2) because of that nonpublic information, the defendants knew

that Home Depot’s stock price was likely inflated; (3) despite that knowledge the

defendants did not divest the Plan of Home Depot stock; and (4) they continued to

offer Home Depot stock to the Plan participants and invest matching funds and

direct contributions in Home Depot stock.

      That is not a claim that the Plan did not have enough different kinds of fruit

in its investment basket or had only apples. The plaintiffs recognize that the Plan

ordinarily allows the defendants to fill the basket with nothing but apples. Their

claim is that the defendants, knowing that apples were selling for more than they

                                         16
were worth, not only left them in the basket but kept adding them to the basket. In

short, the plaintiffs allege that the defendants acted imprudently because they

knew that Home Depot stock was overpriced, not merely because it made up too

large a percentage of the Company Stock Fund.

      The Fifth Circuit concluded in Kirschbaum v. Reliant Energy, Inc., 526 F.3d
243, 249 (5th Cir. 2008), that similar allegations state a claim for violation of the

duty of prudence. There the plaintiff alleged that the defendants should have

concluded, based on publicly available information, that it was imprudent to invest

“such massive amounts or such a large percentage of [the plan’s] assets” in the

company’s own stock. Id. at 248–49. The Fifth Circuit held that was a

diversification claim within the § 1104(a)(2) statutory exemption. Id. at 249. But

the plaintiff also alleged that the defendants should have concluded, based on

nonpublic information, that “it was imprudent for the plan to hold even one share

of [the company’s] stock,” and that the “defendants had a fiduciary duty to halt

further purchases of [the company’s] common stock, sell the [p]lan’s holdings in

the [c]ommon [s]tock [f]und, and terminate the [f]und.” Id. The Fifth Circuit

concluded that was not a diversification claim and for that reason did not fall

within the § 1104(a)(2) exemption. Id.

      Like the plaintiff in Kirschbaum, the plaintiffs here allege that, even putting

                                          17
aside diversification concerns, Home Depot stock was an imprudent investment

and for that reason the defendants had a duty to divest the Plan of the stock and

stop purchasing it. That is not a wolf in a wool sweater; it is a sure-enough sheep.

It does not howl “diversify”; it bleats “prudence.” Because the plaintiffs’ claim is

not a diversification claim, it does not fall within the § 1104(a)(2) exemption.



                                         B.

      The district court alternatively concluded that the defendants had no

discretion not to invest in Home Depot stock. Relying on the Third Circuit’s

decision in Moench, it concluded that even if the prudence claim actually was a

prudence claim, the defendants’ lack of discretion shielded them from judicial

review. See Moench, 62 F.3d at 567 n.4, 571. The plaintiffs counter that the

defendants had at least some discretion to stop buying and start selling Home

Depot stock, and as a result their actions are not immune from judicial review.

      The Plan did provide the defendants with some discretion. Although it

required a Company Stock Fund as an investment option, it did not require that

fund to be invested exclusively in Home Depot stock. The Plan defined the

Company Stock Fund as “the Investment Fund invested primarily in shares of

Company Stock.” (Emphasis added.) In another part, it also provided that,

                                         18
“[n]otwithstanding anything in the Plan to the contrary, the Plan shall be invested

primarily in Company stock.” (Emphasis added.) Primarily does not mean

exclusively; primarily exclusively means primarily.

       Because the Plan did not require the defendants to invest exclusively in

Home Depot stock, “they retained limited discretion over investment decisions.”

Edgar v. Avaya, Inc., 503 F.3d 340, 345 (3d Cir. 2007) (citing Moench, 62 F.3d at

568); see also Pfeil v. State St. Bank & Trust Co., 671 F.3d 585, 591 (6th Cir.

2012) (“[A]n ESOP fiduciary may be liable for failing to diversify plan assets even

where the plan required that an ESOP invest primarily in company stock.”

(emphasis added)); Edgar, 503 F.3d at 343, 345 & n.8. The limitation on their

discretion was the Plan’s requirement that the fund’s primary investment be Home

Depot stock. So long as that requirement was met, the defendants had discretion

to sell Home Depot stock or to stop investing in it. Their exercise of that

discretion, or failure to exercise it, is subject to judicial review to determine if they

violated their duty of prudence.13

       13
          One might argue that even where the plan requires fiduciaries to buy and hold company
stock, they still have discretion not to do so where it is plain that it would be imprudent to follow
the plan’s directions. See 29 U.S.C. § 1104(a)(1)(B); id. § 1104(a)(1)(D) (“[A] fiduciary shall
discharge his duties in accordance with the documents and instruments governing the plan
insofar as such documents and instruments are consistent with the provisions of [ERISA].”); see
also Pfeil, 671 F.3d at 591 (“[A]n ESOP fiduciary must follow the plan documents but only
insofar as such documents and instruments are consistent with the provisions of ERISA.”). We
need not decide that issue in this case, which presents a different question: whether, under the

                                                 19
                                               C.

       We now reach the district court’s second alternative holding: even if the

defendants’ decisions were subject to judicial review, the plaintiffs’ allegations

were insufficient to rebut the Moench presumption of prudence because the

plaintiffs did not and could not allege that Home Depot was on the “brink of

financial collapse.” If that is right, the complaint does not state a claim for breach

of the duty of prudence. The plaintiffs attack that reasoning on three fronts. They

argue that we should not adopt the presumption of prudence analysis from

Moench; they argue that “brink of financial collapse” is the wrong standard for

overcoming the presumption of prudence; and they argue that the

presumption of prudence should not, in any event, be applied at the motion to

dismiss stage of litigation.

                                               1.

       About the Third Circuit’s Moench approach, the plaintiffs argue that any

direction the Plan gives the fiduciaries to invest in Home Depot stock is “facially

subservient” to the general duty of prudence that § 1104(a)(1)(D) imposes and, for

that reason, we should not presume prudence from compliance with the terms of



circumstances, the defendant fiduciaries abused the discretion they had under the plan to continue
buying and holding company stock.

                                               20
the Plan. We disagree.

       The goals of ERISA and the ESOP plans it permits conflict to some extent.14

On one hand, “Congress enacted ERISA to ‘protect[] employee pensions and other

benefits.’” In re Citigroup ERISA Litig., 662 F.3d 128, 136–37 (2d Cir. 2011)

(quoting Varity Corp v. Howe, 516 U.S. 489, 496, 116 S. Ct. 1065, 1070 (1996)).

And the duty of prudence the statute imposes requires diversification of

investments to lower risk. On the other hand, ESOP plans are “designed to invest

primarily in qualifying employer securities” in order to give employees an

ownership stake in the company. 29 U.S.C. § 1107(d)(6)(A). And the

nondiversification that is a necessary part of ESOP plans places “‘employee

retirement assets at much greater risk than does the typical diversified ERISA

plan.’” In re Citigroup, 662 F.3d at 137 (quoting Martin v. Feilen, 965 F.2d 660,

664 (8th Cir. 1992)). So, ERISA requires diversification to further the goal of

protecting employee benefits while at the same time permitting concentration in

the employer’s stock in order to further the goal of employee ownership. As the

Fifth Circuit put it, “Congress has expressed a strong preference for plan

investment in the employer’s stock, although this preference may be in tension



       14
          Although we single out ESOP plans, our analysis also applies to EIAPs that encourage
or require investment in employer stock and to the fiduciaries of those plans.

                                              21
with ERISA’s general fiduciary duties.” Kirschbaum, 526 F.3d at 253.

       What this means for ESOP fiduciaries is that they still must “act in

accordance with the duties of loyalty and care that apply to fiduciaries of typical

ERISA plans,” but they also must carry out their duties “aris[ing] out of the nature

and purpose of ESOPs themselves.” Edgar, 503 F.3d at 346 (quotation marks

omitted). ESOP fiduciaries are exempt from the duty to diversify; indeed, they

have a duty not to diversify. ESOP fiduciaries are not required to prudently

diversify investments; they are required not to diversify, which may be imprudent.

They are also exempt from any duty not to deal with a party in interest to the

extent that they must deal with the company. See id. (citing Moench, 62 F.3d at

568); see also 29 U.S.C. § 1106(b)(1); Pfeil, 671 F.3d at 591 (“An ESOP promotes

a policy of employee ownership by modifying the fiduciary duty to diversify plan

investments and the prudence requirement to the extent that it requires

diversification.” (citation omitted)). “In other words, ‘Congress expressly

intended that the ESOP would be both an employee retirement benefit plan and a

“technique of corporate finance” that would encourage employee ownership.’”

Moench, 62 F.3d at 569 (quoting Martin, 965 F.2d at 664). Congress commanded

the conflict, or at least permitted it.

       Noting this conflict and the special nature of ESOP fiduciaries, the Third

                                          22
Circuit in Moench addressed the question of how courts should review the

decisions of ESOP fiduciaries to determine whether they complied with the

ERISA duty of prudence. It reasoned that “courts must find a way for the

competing concerns to coexist.” Moench, 62 F.3d at 570. Borrowing heavily

from trust law, the Third Circuit concluded that where “the fiduciary is not

absolutely required to invest in employer securities but is more than simply

permitted” to do so, the fiduciary “should not be immune from judicial inquiry, as

a directed trustee essentially is, but also should not be subject to the strict scrutiny

that would be exercised over a trustee only authorized to make a particular

investment.” Id. at 571. It concluded, therefore, that the fiduciary’s “decision to

continue investing in employer securities should be reviewed [only] for an abuse

of discretion.” Id. It termed this forgiving standard of review a “presumption,”

with an ESOP fiduciary to be presumed prudent for investing in, or continuing to

hold, employer securities consistently with the terms of the plan. Id. A plaintiff

can overcome that presumption only by showing that the “fiduciary abused its

discretion by investing in employer securities” or continuing to hold them. Id.

      The Second, Ninth, Fifth, and Sixth Circuits have all adopted the Third

Circuit’s Moench presumption of prudence or abuse of discretion standard. See In

re Citigroup, 662 F.3d at 138; Quan v. Computer Scis. Corp., 623 F.3d 870, 881

                                           23
(9th Cir. 2010); Kirschbaum, 526 F.3d at 253–56; Kuper v. Iovenko, 66 F.3d
1447, 1459 (6th Cir. 1995). In doing so, three of those four circuits noted that a

less forgiving standard of judicial review could subject fiduciaries to liability if

they adhered to the plan’s terms and the stock price fell or if they deviated from

the plan and the stock price rose. See In re Citigroup, 662 F.3d at 138; Quan, 623
F.3d at 881; Kirschbaum, 526 F.3d at 256 n.13. Closer judicial scrutiny would

force ESOP fiduciaries to choose between the devil and the deep blue sea. We

join our five sister circuits in not putting ESOP fiduciaries to that choice. We will

review only for an abuse of discretion the defendants’ decision to continue

investing in and holding Home Depot stock in compliance with the directions of

the Plan.15


       15
           The plaintiffs contend that the Secretary of Labor’s contention in her amicus brief that a
presumption of prudence “should not apply to a fiduciary’s knowing purchases of imprudently
overpriced investments” is somehow due deference under Chevron U.S.A. v. Natural Resources
Defense Council, Inc., 467 U.S. 837, 104 S. Ct. 2778 (1984). But an agency’s interpretation of a
statute in an amicus brief is entitled to, at most, Skidmore deference. See Pugliese v. Pukka
Dev., Inc., 550 F.3d 1299, 1305 (11th Cir. 2005); see also Riegel v. Medtronic, Inc., 552 U.S.
312, 338 n.8, 128 S. Ct. 999, 1016 n.8 (2008) (Ginsburg, J., dissenting) (“An amicus brief
interpreting a statute is entitled to, at most, deference under Skidmore v. Swift & Co., 323 U.S.
134, 65 S. Ct. 161 (1944).”). Under Skidmore, the weight given to an agency’s position
“depend[s] upon the thoroughness evident in its consideration, the validity of its reasoning, its
consistency with earlier and later pronouncements, and all those factors which give it power to
persuade, if lacking power to control.” 323 U.S. at 140, 65 S.Ct. at 164. The plaintiffs make no
argument as to why any of those factors should lead us to defer, and we are not persuaded that we
should.

        Alternatively, even if the district court’s application of the presumption of prudence with
its abuse of discretion standard of scrutiny was error in this case, it was invited error. In the

                                                 24
                                                  2.

       Applying that standard, the district court concluded that the presumption of

prudence had not been overcome, that no abuse of fiduciary discretion had been

shown. It based that conclusion on the absence of any allegation that Home Depot

had been on the “brink of financial collapse” at the time the defendants bought and

continued to hold its stock. The plaintiffs challenge the court’s premise that

fiduciaries abuse their discretion in buying or holding company stock only if the

company is about to collapse and the fiduciaries know it. There is merit to that

challenge.

       The district court drew its “brink of financial collapse” rule from some of its

own decisions that had interpreted Moench and cases applying it. See, e.g.,

Pedraza v. Coca-Cola Co., 456 F. Supp. 2d 1262, 1274–76 (N.D. Ga. 2006). In

Pedraza, the district court concluded that the Moench presumption could be

overcome only by allegations that the fiduciary continued to comply with a plan’s

instructions to purchase or hold employer securities despite knowledge that the

employer was on the brink of collapse. Id. at 1275–76. The district court and the

plaintiffs’ response to the defendants’ motion to dismiss, that was the only standard the plaintiffs
put forth in support of their position that they had stated a claim. The district court, in reaching
its alternative holding, accepted the plaintiffs’ invitation to apply that standard. “It is a cardinal
rule of appellate review that a party may not challenge as error a ruling or other trial proceeding
invited by that party.” Ford ex rel. Estate of Ford v. Garcia, 289 F.3d 1283, 1293–94 (11th Cir.
2002) (quotation marks omitted).

                                                  25
decisions it relied on for that rule misinterpreted the Moench standard.

      In Moench itself, the Third Circuit examined an ESOP plan similar to the

one in this case. The court noted that the plaintiff in Moench had argued “that the

precipitous decline in the price of [his employer’s] stock, as well as the

[fiduciary’s] knowledge of [his employer’s] impending collapse and [the

fiduciary’s] own conflicted status” had made disobeying the plan’s directions the

only prudent choice for the fiduciary. 62 F.3d at 572. That was a description of

the plaintiff’s allegations and argument, not a holding of the court. The Third

Circuit never said that the only circumstance in which a fiduciary could abuse its

discretion by following an ESOP plan’s directions about company stock was when

the fiduciary knew that the company was peering over the precipice into a

financial abyss. Instead, the Moench court borrowed from trust law to hold that a

plaintiff had to “show that the ERISA fiduciary could not have believed

reasonably that continued adherence to the ESOP’s direction was in keeping with

the settlor’s expectations of how a prudent trustee would operate.” Id. at 571.

      Other courts have adopted much the same test. See, e.g., In re Citigroup,
662 F.3d at 140; Kirschbaum, 526 F.3d at 256; Pugh v. Tribune Co., 521 F.3d 686,

701 (7th Cir. 2008) (“[T]he plaintiff must show that the ERISA fiduciary could not

have reasonably believed that the plan’s drafters would have intended under the

                                          26
circumstances that he continue to comply with the ESOP’s direction that he invest

exclusively in employer securities.” (quotation marks omitted)); Summers v. State

St. Bank & Trust Co., 453 F.3d 404, 410 (7th Cir. 2006) (same); see also In re

Syncor ERISA Litig., 516 F.3d 1095, 1102 (9th Cir. 2008) (“While financial

viability is a factor to be considered, it is not determinative of whether the

fiduciaries failed to act with care, skill, prudence, or diligence.”); Edgar, 503 F.3d

at 348, 349 n.13 (quoting the standard from Moench and noting that it did “not

interpret Moench as requiring a company to be on the brink of bankruptcy” before

the fiduciary is required to deviate from the plan).

      We agree with those courts and adopt that test. ERISA’s “fiduciary

responsibilities provisions codify and make applicable to ERISA fiduciaries

certain principles developed in the evolution of the law of trusts.” Firestone Tire

& Rubber Co. v. Bruch, 489 U.S. 101, 110, 109 S. Ct. 948, 954 (1989) (alterations,

citations, and quotation marks omitted). So, in ERISA cases, “we are guided by

principles of trust law.” Id. at 110, 109 S.Ct. at 954. Under the law of trusts, a

trustee has a general “duty to conform to the terms of the trust directing or

restricting investments by the trustee.” Restatement (Third) of Trusts § 91(b); see

also Restatement (Second) of Trusts § 227(c). But a trustee should deviate from

the terms of the trust “where[,] owing to circumstances not known to the settlor

                                          27
and not anticipated by him[,] compliance would defeat or substantially impair the

accomplishment of the purposes of the trust.” Restatement (Second) of Trusts §§

167(1), 227 cmt. q.

      Although a fiduciary is generally required to invest according to the terms

of the plan, when circumstances arise such that continuing to do so would defeat

or substantially impair the purpose of the plan, a prudent fiduciary should deviate

from those terms to the extent necessary. Because the purpose of a plan is set by

its settlors (those who created it), that is the same thing as saying that a fiduciary

abuses his discretion by acting in compliance with the directions of the plan only

when the fiduciary could not have reasonably believed that the settlors would have

intended for him to do so under the circumstances. That is the test.

                                           3.

      The plaintiffs also contend that the presumption of prudence analysis and

the test it includes cannot be applied to dismiss a claim under Rule 12(b)(6). They

argue that presumptions are evidentiary and evidence has no place in determining

whether a complaint states a valid claim. The plaintiffs’ argument is based on the

Moench court’s unfortunate use of the word “presumption.” The Third Circuit did

not intend to use, and we disavow any intention of using, the word “presumption”

in a sense that has any evidentiary weight. Instead, in this context the term

                                           28
embodies the notion of an outcome favored by the law; it prescribes who is to win

in almost all of the circumstances that can be envisioned—not all, but almost all.

See In re Citigroup, 662 F.3d at 139 (“The ‘presumption’ is not an evidentiary

presumption; it is a standard of review applied to a decision made by an ERISA

fiduciary.”); Edgar, 503 F.3d at 349. The Moench standard of review of fiduciary

action is just that, a standard of review; it is not an evidentiary presumption. It

applies at the motion to dismiss stage as well as thereafter.16

       Because we apply an abuse of discretion standard to a fiduciary’s decision

to continue to invest or to remain invested in company stock in obedience to the

plan’s directions, an abuse of discretion is an element of a claim that the

fiduciary’s decision was imprudent. Cf. Edgar, 503 F.3d at 349. Unless a plaintiff

pleads facts sufficient to raise a plausible inference that the fiduciary abused its

discretion by following the plan’s directions, the complaint fails to state a valid

claim and a motion to dismiss should be granted. See Edgar, 503 F.3d at 349; In



       16
          The Sixth Circuit has concluded to the contrary, stating that “the presumption of
reasonableness . . . is not an additional pleading requirement and thus does not apply at the
motion to dismiss stage.” Pfeil, 671 F.3d at 592; see also id. at 593 (classifying the Moench
presumption as “an evidentiary presumption, and not a pleading requirement”). It also puts less
deference behind the presumption than the Second or Third Circuits do. Compare Pfeil, 671
F.3d at 591, with In re Citigroup, 662 F.3d at 140, and Edgar, 503 F.3d at 348. We think that the
reasoning of those other two circuits is more persuasive than the Sixth Circuit’s, and we align
ourselves with them.


                                               29
re Citigroup, 662 F.3d at 139.

                                                D.

       All that remains is to apply that standard to the plaintiffs’ complaint. The

plaintiffs base their allegation that Home Depot stock was an imprudent

investment during the relevant period on the change in its market price after the

company released the earnings report reflecting the effect of the illicit return-to-

vendor chargebacks. On February 18, 2005, the day before it released earnings

data reflecting the improper return-to-vendor chargebacks, Home Depot stock

traded at $42.02 per share. By April 28, 2005, it had fallen by about 16.5% to

$35.09. By July 22, 2005, however, the price had risen to $43.47,17 an increase of

nearly 3.5% over the price of the stock before the return-to-vendor chargeback

fraud negatively affected Home Depot’s reported earnings.18

       “Mere stock fluctuations, even those that trend downward significantly, are

insufficient to establish” that a fiduciary abused its discretion by continuing to


       17
          Not all of these stock prices are in the complaint, but under Federal Rule of Evidence
201(b), we can take judicial notice of the price of a stock on any given day. See La Grasta v.
First Union Sec., Inc., 358 F.3d 840, 842 (11th Cir. 2004).
       18
          The plaintiffs have never alleged that the release of information about the backdating of
stock options led to a drop in Home Depot’s stock price. The stock closed at $39.37 on
December 5, 2006, the day before it released information about the backdated stock options. The
price did fall by about 1% to $38.93 on December 7, 2006, but that drop was close to the one in
the broader market on that day. By December 14, 2006, the stock price closed at $39.97, which
is about 1% higher than its December 5, 2006, closing price.

                                                30
invest in or hold employer securities in compliance with the terms of the plan.

Wright v. Or. Metallurgical Corp., 360 F.3d 1090, 1099 (9th Cir. 2004). A 16.5%

decrease in stock price over a period of more than two months, followed by a

rebound in the price a few months later, does not indicate that the undisclosed

problem was the “type of dire situation which would require defendants to disobey

the terms of the Plan[] by not offering the [Company Stock Fund] as an investment

option, or by divesting the Plan[] of [Home Depot] securities.” Edgar, 503 F.3d at

348. The defendants were not required to depart from the Plan’s directives

regarding Home Depot stock just because they were aware that the stock price

likely would fall. See Kirschbaum, 526 F.3d at 256 (“One cannot say that

whenever plan fiduciaries are aware of circumstances that may impair the value of

company stock, they have a fiduciary duty to depart from ESOP or EIAP plan

provisions.”).

      Even accepting all of the allegations in the complaint as true and viewing all

of the facts in the light most favorable to the plaintiffs, the defendants could have

reasonably believed that the Plan’s settlors would have intended that their

instructions be followed in the circumstances involved in this case. Settlor

directions in retirement plans, like those in trust instruments, are usually designed

for the long haul. Market timing is not how prudent pension fund investing

                                          31
usually works, and there is nothing in this Plan to indicate that those who created

it intended for fiduciaries to disregard their instructions based on short-term events

and fluctuations in the market.

       The result we reach does not disadvantage plan participants compared to

shareholders generally. Instead, it refuses to provide participants with an unfair

advantage over other shareholders. Just as plan participants have no right to insist

that fiduciaries be corporate insiders, they have no right to insist that fiduciaries

who are corporate insiders use inside information to the advantage of the

participants.

       Because the plaintiffs have not pleaded facts establishing that the

defendants abused their discretion by following the Plan’s directions, they have

not stated a valid claim for breach of the duty of prudence. See Edgar, 503 F.3d at

348.

                                          IV.

       The plaintiffs’ final contention is that the district court erred by dismissing

their claim that the defendants violated their fiduciary duty of loyalty. They argue

that they stated a breach of loyalty claim in two ways. One way is by alleging that

the defendants made misrepresentations in their SEC filings that were sent to, or

were accessible to, Plan participants. The other way is by alleging that the

                                           32
defendants were required to, and failed to, inform the Plan participants of Home

Depot’s business practices and the effect those practices would likely have on its

stock price when they became public. We are not convinced.

                                          A.

      As to the plaintiffs’ first argument, their position is that when the defendants

took the inaccurate statements in the Form 10-K annual reports and in the Form

10-Q quarterly reports and put them into the Form S-8s and into the stock

prospectuses, those inaccurate statements were transformed from

misrepresentations in an SEC filing into “fiduciary communications.” As we have

pointed out, however, “ERISA recognizes that a person may be a fiduciary for

some purposes and not others.” Local Union 2134 v. Powhatan Fuel, Inc., 828
F.2d 710, 714 (11th Cir. 1987) (quotation marks omitted). The defendants

“assume[d] fiduciary status only when and to the extent that they function[ed] in

their capacity as . . . plan fiduciaries, not when they conduct[ed] business that is

not regulated by ERISA.” Id. (quotation marks omitted); see also Barnes v. Lacy,

927 F.2d 539, 544 (11th Cir. 1991) (“[P]lan administrators assume fiduciary status

only when and to the extent that they function in their capacity as plan

administrators, not when they conduct business that is not regulated by ERISA.”

(quotation marks omitted)).

                                          33
      It is securities law, not ERISA, that requires registration of securities

including the filing of a registration statement. See 15 U.S.C. §§ 77e–77h. An

employer may use the Form S-8 registration statement for its securities that are

“offered to its employees or employees of its subsidiaries or parents under any

employee benefit plan.” 17 C.F.R. § 239.16b(a)(1). Securities law also requires

an employer to create stock prospectuses and give them to its employees if it

intends to offer the employees its securities under any employee benefit plan. See

15 U.S.C. § 77j; 17 C.F.R. §§ 230.428, 239.16b(a)(1). So when filing the Form S-

8 registration statements, and when creating the stock prospectuses and giving

them to employees, the defendants were not acting “in their capacity as . . . plan

fiduciaries” because they were “conduct[ing] business that is not regulated by

ERISA.” Local Union 2134, 828 F.2d at 714; see also Barnes, 927 F.2d at 544;

Kirschbaum, 526 F.3d at 257 (“When it incorporated its SEC filings into the Form

S-8 and 10a Prospectus, [the defendant] was discharging its corporate duties under

the securities laws, and was not acting as an ERISA fiduciary.”).

      In Kirschbaum the Fifth Circuit rejected the same “incorporation by

reference” argument that the plaintiffs make here. In that case, the plaintiff

brought an ERISA claim based on alleged misrepresentations that the corporation

and its officers, who were the plan fiduciaries, made in Form 10-K and Form 10-Q

                                          34
filings with the SEC. Kirschbaum, 526 F.3d at 256–57. The plaintiff argued that

those misrepresentations became fiduciary communications when the defendants

incorporated them by reference into a Form S-8 registration statement that was

filed with the SEC and again into a stock prospectus sent to employees. Id. at 257.

The Fifth Circuit rejected the plaintiff’s incorporation by reference argument

because when the defendants incorporated the alleged misrepresentations into the

Form S-8 and prospectus, they were acting on behalf of the corporation and not as

ERISA fiduciaries. Id. Noting that the requirements to file the Form S-8 and to

create and distribute the stock prospectuses arose under securities law, the Fifth

Circuit reasoned that “[t]hose who prepare and sign [them] do not become ERISA

fiduciaries through those acts, and consequently, do not violate ERISA if the

filings contain misrepresentations.” Id. (quotation marks omitted).

      We reach the same conclusion for the same reason. When the defendants in

this case filed the Form S-8s and created and distributed the stock prospectuses,

they were acting in their corporate capacity and not in their capacity as ERISA

fiduciaries, see id.; they were conducting business that was regulated by securities

law and not by ERISA, see Local Union 2314, 828 F.2d at 714. Because they

were not acting as fiduciaries when they took those actions, any

misrepresentations in those documents did not violate ERISA. See Kirschbaum,

                                         35
526 F.3d at 257.

                                         B.

      As to the plaintiffs’ second breach of duty of loyalty argument, their

position is that the defendants had a duty to “disclose problems which affected

Plan benefits, including material information that would affect the Fund’s value.”

They argue that there is a “duty to inform when the trustee knows that silence

might be harmful.” Bixler v. Cent. Pa. Teamsters Health & Welfare Fund, 12 F.3d
1292, 1300 (3d Cir. 1993). The plaintiffs argue that the defendants breached that

duty by not disclosing information about Home Depot’s “deceitful business

practices” and the effect those practices had on the question of whether it was

prudent to buy or hold Home Depot stock.

      We have recognized that an ERISA fiduciary may be liable for withholding

information from plan participants. See Jones v. Am. Gen. Life Ins. & Accident

Co., 370 F.3d 1065, 1072 (11th Cir. 2004) (“[A]n ERISA plan administrator’s

withholding of information may give rise to a cause of action for breach of

fiduciary duty.”); Ervast v. Flexible Prods. Co., 346 F.3d 1007, 1016 n.10 (11th

Cir. 2003) (noting in dicta that “an ERISA participant has a right to information

and . . . a failure-to-inform claim may lie against an ERISA administrator”). We

are reluctant, however, “to broaden the application of these cases to create a duty

                                         36
to provide participants with nonpublic information pertaining to specific

investment options.” In re Citigroup, 662 F.3d at 143. And even though it

contains “detailed disclosure rules by which employers and plan administrators

must abide,” Barnes, 927 F.2d at 543, ERISA does not explicitly impose a duty to

provide participants with nonpublic information affecting the value of the

company’s stock, see generally 29 U.S.C. §§ 1021–1030.

       In Edgar, the Third Circuit rejected a disclosure claim similar to the one the

plaintiffs make here. 503 F.3d at 349–50. In doing so, the court pointed out that

ERISA required that summary plan descriptions, which are provided to plan

participants, contain a number of disclosures. Id. at 350; see also 29 U.S.C.

§§ 1021–1022. Among other things, those documents inform participants “that

their investments are tied to the market performance of the funds; that each fund

carries different risks and potential returns; . . . [and] that there are particular risks

associated with investing in a non-diversified fund.” Edgar, 503 F.3d at 350. The

court reasoned that those “disclosures were sufficient to satisfy defendants’

obligation not to misinform participants . . . . [and] provided Plan participants the

opportunity to make their own informed investment choice.” Id. (citation

omitted). As a result, plan fiduciaries do “not have a duty to give investment

advice or to opine on the stock’s condition.” Id. (quotation marks omitted).

                                            37
      The Second Circuit reached the same result in In re Citigroup, concluding

that there was no general duty to disclose nonpublic information about “specific

investment options” because doing so “would improperly transform fiduciaries

into investment advisors.” 662 F.3d at 143 (quotation marks omitted). The court

explained that fiduciaries had (apparently in the summary plan description)

“provided adequate warning that the Stock Fund was an undiversified investment

subject to volatility and that Plan participants would be well advised to diversify

their retirement savings.” Id. The fiduciaries had no duty to go beyond that

warning and provide the participants with nonpublic information that might

“manifest itself in a sharp decline in stock price.” Id.

      We agree with the Third and Second Circuits. As we mentioned earlier in

this opinion, the summary plan description sent to all of the Plan participants

contained statements about the risk that participants faced from investing in the

Common Stock Fund. That document contained the following warning: “Keep in

mind that the different investment options offered carry different levels of risk.

Higher risk investments may provide higher returns over the long term, but there’s

also a greater chance that you might lose a portion of your investment.” The

summary plan description also contained a graph reflecting the relative risk of the

different funds, which emphasized that the Common Stock Fund was the riskiest

                                          38
one. That graph described the fund with these terms: “Most Aggressive,” “Higher

Potential Return,” “Higher Risk,” “Higher Potential Volatility.” The text of the

summary plan description also added this warning: “Since [the Common Stock

Fund] invests in only one stock, this fund is subject to greater risk than the other

funds in the plan.” All of those warnings adequately informed the participants

about the risks of investing in the Common Stock Fund with its concentration in

Home Depot stock.19

       We will not create a rule that converts fiduciaries into investment advisors.

Such a rule would force them to guess whether, and if so to what extent, adverse

nonpublic information will affect the price of employer stock, and then would

require them to disclose that information to the plan participants if they believe

that the information will have a materially adverse effect on the value of the

investment fund. There are, of course, also practical problems with such a rule. It

would be difficult, if not impossible, to whisper nonpublic information into the



       19
         One of the risks of a nondiverse investment is, of course, the risk that the company will
engage in fraudulent activity, a risk that can be minimized through diversification. See Richard
A. Posner, Economic Analysis of the Law 473 (5th ed. 1998) (noting that unsystematic risk—the
risk uncorrelated with the market as a whole—“can be diversified away”); Houman B. Shadab,
The Law and Economics of Hedge Funds: Financial Innovation and Investor Protection, 6
Berkeley Bus. L.J. 240, 286 (2009) (“[F]raud is a type of idiosyncratic risk that can be minimized
through diversification . . . .”); Ralph K. Winter, On ‘Protecting the Ordinary Investor’, 63 Wash.
L. Rev. 881, 891 (1988) (“Fraud is a species of unsystematic risk against which diversification
provides protection . . . .”).

                                                39
ears of tens of thousands of plan participants without it becoming immediately

available to the market as a whole, thus blowing any benefit to the participants.

And even if it were possible to disclose nonpublic information to all plan

participants without that information becoming generally known, the participants

have no legal claim to it. The only way selective disclosure could benefit them

would be if it gave participants an advantage in the market over non-participants,

and they are not entitled to that advantage. ERISA does not require that

fiduciaries be corporate insiders, and the rule we adopt puts plan participants in

the same position they would be in if outside fiduciaries were used.

       For these reasons, the plaintiffs have failed to state a viable breach of

loyalty claim, and the district court did not err in dismissing that part of their

complaint.20

                                                V.

       The district court’s judgment dismissing the plaintiffs’ third and last

amended complaint is AFFIRMED.


       20
           The district court dismissed the three claims in Counts 3, 5, and 6 because they are
derivative of the plaintiffs’ claims that the defendants breached their duties of prudence and
loyalty. The plaintiffs do not deny that those claims are derivative, and our decision to affirm the
dismissal of the primary claims means that the dismissal of those claims is also due to be
affirmed. The district court dismissed Count 4 for its own lack of merit, and because the
plaintiffs have not contested that dismissal in this appeal, it is also affirmed. See Norelus v.
Denny’s Inc., 628 F.3d 1270, 1297 (11th Cir. 2010).

                                                40